DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                      JOE DAVID TILLMAN, II,

                             Appellant,

                                  v.

                        STATE OF FLORIDA,

                              Appellee.

                           No. 2D21-1269



                        September 16, 2022

Appeal from the Circuit Court for Highlands County; Peter F.
Estrada, Judge.

Howard L. Dimmig, II, Public Defender, and Susan M. Shanahan,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa for Appellee.

BLACK, Judge.

     Joe Tillman appeals from the sentences imposed in lower case

2020-CF-562 following the entry of his no contest plea to six counts

of failing to register as a sex offender. Tillman argues on appeal
that the trial court erred in entering written sentences that do not

comport with the oral pronouncement regarding the award of jail

credit. We agree and reverse in part.

     While serving his probationary sentence for lewd or lascivious

battery in lower case 2011-CF-581, an affidavit of violation of

probation was filed; the affidavit of violation of probation was later

amended. On April 5, 2021, Tillman admitted to violating several

conditions of his probation in lower case 2011-CF-581 and his

probation was revoked. On that same day, Tillman also pleaded no

contest to seven new law violations: one count of failing to register

as a sex offender in lower case 2020-CF-539 and six counts of

failing to register as a sex offender in lower case 2020-CF-562.

Tillman was sentenced pursuant to a negotiated plea agreement to

a total of fifteen years in prison. In lower case 2011-CF-581,

Tillman was sentenced as a violent felony offender of special

concern to fifteen years in prison; the court ordered that the

sentence would be served concurrently to the sentences imposed in

lower cases 2020-CF-539 and 2020-CF-562. In lower case 2020-

CF-539, Tillman was sentenced to five years in prison. Finally, in

lower case 2020-CF-562, Tillman was sentenced to five years in

                                   2
prison on each count. Counts 1 through 3 are to be served

concurrently to each other, as are counts 4 through 6. However,

counts 1 through 3 are to be served consecutively to counts 4

through 6. Moreover, the sentences imposed in lower case 2020-

CF-562 are to be served consecutively to the sentence imposed in

lower case 2020-CF-539.

     The negotiated plea agreement did not address jail credit. The

trial court awarded Tillman jail credit for all time served in lower

cases 2011-CF-581 and 2020-CF-539. The written sentence for

lower case 2011-CF-581 reflects a jail credit award of 710 days, and

the written sentence for lower case 2020-CF-539 reflects a jail

credit award of 329 days. After pronouncing the sentences for

counts 1 through 3 of lower case 2020-CF-562 and directing that

the sentences be served concurrently to each other, the trial court

stated that Tillman would be awarded "credit for all time served" on

counts 1 through 3. The court then made the same pronouncement

with respect to counts 4 through 6. Despite the trial court's oral

pronouncement, the written sentences entered in lower case 2020-

CF-562 indicate that no jail credit had been awarded.



                                   3
     During the pendency of this appeal Tillman filed his motion to

correct sentencing error pursuant to Florida Rule of Criminal

Procedure 3.800(b)(2). See Barnes v. State, 977 So. 2d 801, 802

(Fla. 2d DCA 2008) (holding that by filing a rule 3.800(b) motion to

correct sentencing error, the defendant preserved the issue raised

on appeal that the written sentence fails to comport with the oral

pronouncement); see also Brady v. State, 250 So. 3d 803, 804 (Fla.

2d DCA 2018) (holding that a defendant may seek an award of

additional jail credit in a rule 3.800(b)(2) motion during the

pendency of a direct appeal). In the order denying the rule

3.800(b)(2) motion, the postconviction court concluded that since

consecutive sentences had been imposed Tillman was only entitled

to jail credit on the first of the consecutive sentences—the sentence

imposed in lower case 2020-CF-539.1 See Barnishin v. State, 927

So. 2d 68, 71 (Fla. 1st DCA 2006) (holding that the trial court did

not err in declining to award the defendant jail credit on his second




     1 The record reflects that Tillman was arrested on May 12,
2020, for the offenses charged in lower cases 2020-CF-539 and
2020-CF-562; he remained incarcerated until he was sentenced on
April 5, 2021.

                                   4
consecutive sentence, the sentence imposed in the second of the

two cases in which the defendant had violated his probation); see

also Ransone v. State, 48 So. 3d 692, 693-94 (Fla. 2010) (applying

Daniels v. State, 491 So. 2d 543 (Fla. 1986), and holding that where

a defendant's sentences in two different cases are to be served

consecutively, the defendant is not entitled to presentence jail credit

on both sentences); Bagley v. State, 96 So. 3d 1119, 1121 (Fla. 5th

DCA 2012) (Lawson, J., concurring specially) (recognizing that

under Ransone a defendant is not entitled to additional jail credit

on the sentence imposed following a violation of probation where

that sentence is to be served consecutively to the sentence imposed

on the new law violation that formed the basis for revocation of

probation). Tillman does not dispute on appeal that he was not

entitled to jail credit in lower case 2020-CF-562 given the

consecutive nature of his sentences. Rather, he contends that

regardless of whether he was entitled to the jail credit, since the

trial court orally pronounced the award the written sentences must

be corrected to comport with the oral pronouncement. We agree.

     It is well established that a trial court's oral pronouncement of

the sentence controls over the written sentence. Ashley v. State,

                                   5
850 So. 2d 1265, 1268 (Fla. 2003). And while Tillman was not

entitled to jail credit in lower case 2020-CF-562, the trial court

nonetheless had the discretion to award it. See, e.g., Doland v.

State, 310 So. 3d 1051, 1053 (Fla. 2d DCA 2020) ("[A] sentencing

court has discretion to grant jail credit on each individual

consecutive sentence."); Bagley, 96 So. 3d at 1121 (Lawson, J.,

concurring specially) ("Even after Ransone, a trial court retains the

discretion to award pyramiding credit for consecutive sentences.").

Here, there is no indication in the transcript of the sentencing

hearing that the trial court intended anything other than to award

Tillman jail credit on all counts in lower case 2020-CF-562.

     In King v. State, 86 So. 3d 1247, 1248-49 (Fla. 2d DCA 2012),

this court reversed the denial of the defendant's rule 3.800(a)

motion for additional jail credit where the written sentence

conflicted with the oral pronouncement. In that case, the trial court

orally pronounced a greater award of jail credit than that which was

reflected in the written sentence. Id. at 1248. Even though the

defendant "was not entitled to the additional credit"—much like

Tillman—this court held that "the sentencing court had the

discretion to award the credit . . . and the transcript clearly

                                   6
indicate[d] that intent." Id.2; see also Nelson v. State, 148 So. 3d

173, 174 (Fla. 1st DCA 2014) (holding that the oral pronouncement

of the award of jail credit controls over the written sentence

regardless of whether the defendant is entitled to the jail credit).

     Accordingly, we reverse the written sentences in lower case

2020-CF-562 to the extent that they fail to award jail credit and

remand for the written sentences to be corrected to conform with

the trial court's oral pronouncement with respect to jail credit. See

Barnes, 977 So. 2d at 802.

     Affirmed in part; reversed in part; remanded.




     2  In King, 86 So. 3d at 1248-49, this court further held that a
trial court is without authority to rescind jail credit at any time even
if that credit was awarded improperly because to do so would
constitute an illegal enhancement of a sentence, relying on Lebron
v. State, 870 So. 2d 165, 165 (Fla. 2d DCA 2004), and Linton v.
State, 702 So. 2d 236, 236 (Fla. 2d DCA 1997). We recognize that
this holding is no longer good law to the extent it conflicts with
Spear v. State, 341 So. 3d 1106 (Fla. 2022). In Spear, the supreme
court held
      that subject to the procedural constraints of rule
      3.800(b), a trial court has the inherent authority to sua
      sponte correct sentencing documents that overreport the
      amount of jail time served by a defendant prior to
      sentencing or the amount of jail time and prison time
      served by a defendant prior to resentencing.
341 So. 3d at 1111.

                                   7
LaROSE and LUCAS, JJ., Concur.



Opinion subject to revision prior to official publication.




                                   8